DeLorenzo v Bales (2015 NY Slip Op 05435)





DeLorenzo v Bales


2015 NY Slip Op 05435


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2014-09341
 (Index No. 10737/12)

[*1]Anthony DeLorenzo, et al., appellants,
v Robert Bales, et al., respondents.


Napoli Bern Ripka Shkolnik LLP (Pollack, Pollack, Isaac & DeCicco LLP, New York, N.Y. [Brian J. Isaac and Michael H. Zhu], of counsel), for appellants.
Katz & Associates (Farber Brocks & Zane, LLP, Garden City, N.Y. [Charles T. Ruhl], of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated July 15, 2014, which granted the defendants' motion for summary judgment dismissing the complaint, and, in effect, denied their cross motion, inter alia, for summary judgment on the issue of liability.
ORDERED that the order is affirmed, with costs.
On November 14, 2010, the plaintiff Anthony DeLorenzo (hereinafter the injured plaintiff) allegedly sustained injuries when he slipped and fell on a mat while exiting the front door of a house owned by the defendants. The injured plaintiff, and his wife suing derivatively, thereafter commenced this action to recover damages for personal injuries and loss of consortium. The defendants moved for summary judgment dismissing the complaint, and the plaintiffs cross-moved, inter alia, for summary judgment on the issue of liability. The Supreme Court granted the defendants' motion and, in effect, denied the plaintiffs' cross motion.
The defendants established their prima facie entitlement to judgment as a matter of law by submitting evidence demonstrating that neither the mat itself nor its placement on the deck of their house constituted an inherently dangerous condition (see Sosa v RS 2001, Inc., 106 AD3d 720; Lieb v Silo Rest., Inc., 26 AD3d 359, 360; Rosa v Southren, 8 AD3d 648; Mansueto v Worster, 1 AD3d 412, 413). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint and properly, in effect, denied the plaintiffs' cross motion, inter alia, for summary judgment on the issue of liability.
The plaintiffs' remaining contention is without merit.
RIVERA, J.P., SKELOS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court